      AO 245B (Rev. 09/17)         Judgment in a Criminal Case
                                    Sheet I



                                                      UNITED STATES DISTRICT COURT
                                                                           Eastern District of Arkansas
                                                                                        )
                           UNITED STATES OF AMERICA                                     )
                                               v.                                       )
                                                                                        )
                                LUIS MORALES-SANTOS                                            Case Number: 4:19-CR-00139-001 SWW
                                                                                        )
                                                                                        )      USM Number: 32606-009
                                                                                        )
                                                                                        )       Chris Tarver (appointed)
                                                                                        )      Defendant's Attorney
       THE DEFENDANT:
       liZI pleaded guilty to count(s)              1 of the information

       0 pleaded nolo contendere to count(s)
             which was accepted by the court.
       0 was found guilty on count(s)
             after a plea ofnot guilty.

       The defendant is adjudicated guilty of these offenses:

       Title & Section                        Nature of Offense                                                            Offense Ended                Count
                    --._§=1=3=2-6_-(_a~~~~~~-~.-,Jl,--llleg-.-al-R_e_--En_try_o_fa-P-re-vi_ou_s_ly_D_e_po_rt_ed
=~=:·P-,'--:'.s='.c=·                                                                                       __-,A-11-en-.------,r,-i3-1-11-,2-0_1_9___....,I ....
                                                                                                                                                             I 1_._ ____,

                                                a Class E Felony

.....____ _ _ ...- - - - - - ' - - - ' - - - - - - - - - - ·I.I'----_ _ _ _                                                                            II...______.
              The defendant is sentenced as provided in pages 2 through                  __5_ _ _ of this judgment. The sentence is imposed pursuant to
       the Sentencing Reform Act of 1984.
       0 The defendant has been found not guilty on count(s) .
       • Count(s)                                                      0 is      0 are dismissed on the motion of the United States.
                It is ordered that the defel}dant must notify the United States attorney for this district within 30 days ofan)' change ofname, residence,
       or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
       the defenaant must notify the court and United States attorney of material clianges in econonnc circumstances.

                                                                                         6/5/2019




                                                                                         Susan Webber Wright, United States District Judge
                                                                                        Name and Title of Judge


                                                                                                VJ-"5-,q
                                                                                        Date
    AO 245B (Rev. 09/17) Judgment in Criminal Case
                         Sheet 2 - hnpri~(?n_m~nt.                                              . . . . .. . . . .....
·•·•· ========i:::::::=======:::::::::::==::::::::::==:::::=:===========================::::::::::::i:::::i::::i=========::::::::::==================:::::::::::=======-
                                                                                                                        Judgment - Page _ _2__     of          5
     DEFENDANT: LUIS MORALES-SANTOS
     CASE NUMBER: 4:19-CR-00139-001 SWW

                                                                      IMPRISONMENT
                The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
     term of:
      TIME SERVED




         D The court makes the following recommendations to the Bureau of Prisons:




         liZI   The defendant is remanded to the custody of the United States Marshal.

         D The defendant shall surrender to the United States Marshal for this district:
                D at     ----------
                                                          D a.m.         D    p.m.      on

                D as notified by the United-States Marshal.

         D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                D before 2 p.m. on
                D as notified by the United States Marshal.
                D as notified by the Probation or Pretrial Services Office.


                                                                             RETURN
     I have executed this judgment as follows:




                Defendant delivered on                                                                to

     at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                                  UNITED STATES MARSHAL



                                                                                     By------------------------'-
                                                                                                             DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 09/17) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                        Judgment-Page     3    of        5
DEFENDANT: LUIS MORALES-SANTOS
CASE NUMBER: 4:19-CR-00139-001 SWW
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
     NO Supervised Release




                                                    MANDATORY CONDITIONS

l.     You must not commit another federal, state or local crime.
2.     You must not unlawfully possess a controlled substance.
3.     You must refrain from. any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check if applicable)
4.       D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.       ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.       D   You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as
             directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
             reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.       D   You must participate in an approved program for domestic violence. (check if applicable)




You must comply wi_th the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 09/17)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                         Judgment - Page          4             of         5
 DEFENDANT: LUIS MORALES-SANTOS
 CASE NUMBER: 4:19-CR-00139-001 SWW
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment                   JVTA Assessment*                                            Restitution
 TOTALS            $                             $                                 $                         $



 D The determination of restitution is deferred until - - - - • An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount-listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the prioricy order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                      Total Loss**               Restitution Ordered              Prioritv or Percenta2e
.....___----'--_ _ ___. ..____ _____.I [..                                                                        . ·7     fl
....._____ _ _ ____, .___ ___.!...__I_ _l L _ _ ____.

.......__-----~-~I....__I-~~-_____.

                                                                                                                     ]~l- - - - -
._____ _ _ _ _ ._______                                                                ___.I ,___I_             ___.I      . _ _ _ I. . . . . . _ . _ __       ____.




 TOTALS                               $                         0.00           $                         0.00
                                                                                   ----------

 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the            D fine      D restitution.
       D the interest requirement for the            D fine     D      restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount oflosses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses.committed on or
 after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/17) Judgment in a Criminal Case
                     Sheet 6 - Schedule of Payments

                                                                                                         Judgment - Page   _5~_     of         5
DEFENDANT: LUIS MO.RALES-SANTOS
CASE NUMBER: 4:19-CR-00139-001 SWW


                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A
     •       Lump sum payment of$                            due immediately, balance due


             •    not later than                                 , or
             •    in accordance with
                                       •    C,
                                                  •    D,
                                                             •    E,or      D· F below; or
B    •       Payment to begin immediately (may be combined with          • c,        •   D,or     D F below); or

C     D      Payment in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                           (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D     D      Payment in equal
                                   -----
                                                     (e.g., weekly, monthly, quarterly) installments of $
                                                                                                          -------
                                                                                                                            over a period of
                           (e.g., months or years), to commence         _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

E     D      Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     !ill   Special instructions regarding the payment of criminal monetary penalties:

             Court waived $100.00 special assessment fee.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
~e pe~od ofimptjs<,nµnent. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Fmanc1al Respons1b1hty Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made.toward any criminal monetary penalties imposed.




D     Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.  .




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
